Citation Nr: 1630374	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  11-32 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, continued a 50 percent rating for service-connected PTSD.


FINDING OF FACT

The impairment from the Veteran's PTSD more closely approximates deficiencies in most areas but total occupational and social impairment are not shown.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but not higher, for PTSD are met.  38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The RO provided notice to the Veteran in a November 2009 letter, prior to the date of the issuance of the appealed February 2010 rating decision.  The November 2009 letter explained what information and evidence was needed to substantiate a claim for increased ratings, and what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled the duty to assist in obtaining the identified and available evidence needed to substantiate the claims.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disability described by the Veteran.  Additionally, the Veteran was provided VA examinations in June 2009, December 2009 and February 2011.  The reports of the June 2009, December 2009 and February 2011 VA examinations show that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and provided appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the June 2009, December 2009, and February 2011VA examination reports are adequate for purposes of making a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Overall, the Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.   The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing error is harmful or prejudicial falls on party attacking agency decision).  The Board finds that all appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2015).  The Board finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Increased Rating

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability rating are potentially applicable, the higher rating will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is reviewed when assigning disability ratings.  38 C.F.R. § 4.1 (2015).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, it was possible for a Veteran to be awarded separate ratings for separate periods based on the facts found during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Rating the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2015).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 2592 (1994).

The Veteran is service-connected for PTSD and assigned a 50 percent rating under Diagnostic Code 9411.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2015). 

Under the General Rating Formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disorder result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale grading the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV, GAF scores ranging between 61 to 70 indicate some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  GAF scores ranging from 41 to 50 indicate serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  GAF Scores ranging from 31 to 40 indicate some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2015). 

The Veteran filed a claim for an increased rating for service-connected PTSD that was received by VA in November 2009.

At a June 2009 VA examination, the Veteran reported experiencing three to four panic attacks per week.  He also reported having difficulty with short-term memory.  He had disrupted sleep with nightmares three to four times a week.  He was not currently employed but had been working previously as a part time school bus driver.  He lived with his wife of 32 years but indicated that they had a distant relationship.  He avoided social and recreational activities.  He spent most of his days alone at a lake.  On examination, he was dressed in a ripped shirt and shorts that did not appear clean.  He denied current suicidal and homicidal ideation.  His speech was clear, coherent, and goal-directed but he did not elaborate on answers without being asked to do so.  Short-term memory and concentration were somewhat impaired.  His long-term memory was within normal limits.  Insight and judgment were not demonstrated.  He endorsed peripheral hallucinations and stated that he thought he heard things constantly although the examiner indicated that sounded more like hypervigilance rather than psychosis.  The diagnosis was PTSD and a GAF score of 50 was assigned.  The examiner noted that the Veteran was currently experiencing a moderate to severe level of impairment in social and occupational functioning.

An August 2009 mental health treatment note assigned a GAF score of 43.

An October 2009 VA mental health attending note indicates that the Veteran had diagnoses of PTSD and major depressive disorder.  He reported feeling depressed and irritable and that his symptoms had worsened over the past month due to his new job doing security work.  His sleep was poor and he continued to have nightmares.  His appetite and energy were low.  He had chronic, passive thoughts of death with no suicidal intent or plan.  He had no thought to harm others.  He indicated that he continued to see movement in the periphery but denied hearing voices.  He lived with his wife who was supportive and he enjoyed spending time with his grandchildren on a regular basis.  The examiner noted that the Veteran endorsed occasionally hearing things and seeing things that "run up the side, when you look it's not there."  On examination, he was alert and oriented times four.  He had poor hygiene, poor grooming, and poor eye contact.  He was calm and cooperative.  His mood was depressed and his affect was constricted.  His speech was normal.  His thought process was logical.  He denied suicidal and homicidal ideation and no psychosis was elicited.  There were no auditory or visual hallucinations.  No delusions were elicited.  Insight and judgment were fair.  The diagnosis was chronic PTSD and recurrent moderate depressive disorder.  A GAF score of 46 was given.  

A December 2009 VA treatment report shows that the Veteran reported that his mood had been depressed.  He had passive thoughts of death with no suicidal intent or plan.  He had crying spells and hopelessness.  He was assigned a GAF score of 46.  

At a December 2009 VA examination, the Veteran reported that he had trouble concentrating and also liked to be by himself.  He went to the lake every day for a few hours to watch the geese and the ducks and to get away from people.  He reported difficulty maintaining sleep and had difficulty with anger control.  He was anxious and nervous and easily angered.  For the past year he had been working in security, but was having difficulty on the job.  On examination, he was alert and oriented to personal information and place.  Temporal orientation was normal.  Insight was adequate.  Affect was blunted.  Response latencies were mildly long.  He demonstrated adequate attention and was not distractible.  During the interview he was restless.  There was no evidence of disordered thought process or content.  There was no suicidal ideation or plan.  The diagnosis was chronic, moderate PTSD.  He was assigned a GAF score of 50.  The examiner indicated that the Veteran had a moderate degree of impairment in social and occupational functioning and that the overall level of disability was moderate.

A March 2010 VA treatment note shows that the Veteran reported that his mood remained depressed and irritable and he continued to isolate himself.  He thought that his depression and PTSD had gotten worse over the last year.  He had frequent flashbacks and intrusive thoughts and felt detached.  He had chronic passive thoughts of death.  He endorsed more frequent thoughts of suicide which lasted longer than the fleeting thoughts he was having before.  He had no plan or intent.  He was assigned a GAF score of 46.  

A February 2011 VA mental health treatment note shows an assessment of chronic PTSD, dysthymic disorder, and severe recurrent major depressive disorder without psychotic features.  The Veteran was assigned a GAF score of 44.  The Veteran declined the recommended voluntary psychiatric hospitalization.

At a February 2011 VA examination, the Veteran reported that his mood remained depressed and irritable and that it was very hard adjusting to not working.  He noted more distressing memories, intrusive thoughts, and nightmares related to service trauma.  He continued to isolate himself.  He also reported that he left the house before his wife woke up in order to avoid her.  He spent most of his time alone outdoors.  His symptoms worsened on the weekends when his children and grandchildren visited.  He felt detached from his family.  He continued to have poor sleep, low energy, and decreased interest in activities.  He had passive thoughts of death, but no suicidal intent or plan.  He had no psychotic symptoms.  The examiner noted that the prior mental health note in October 2010 provided a GAF score of 44.  While the Veteran had never been hospitalized for the psychiatric symptoms, there had been no remission and his report and treatment records indicated that his condition had worsened.  He only got three to four hours of sleep each night as he had difficulty initiating and maintaining sleep.  He had hypervigilance, exaggerated startle response to loud noises and difficulty with crowds.  He had been irritable and wanted to stay to himself.  He had feelings of hopelessness and suicidal thoughts but he denied any history of suicide attempts or current suicidal or homicidal ideation, plan, or intent.  He had decreased energy, motivation, and interest in things he used to enjoy.  He had decreased motivation in completing his basic hygiene.  He reported no close friends outside of his family.  He reported minimal engagement in any hobbies or activities or spending time with family or people outside of the family.  He was currently employed part-time for 20 hours a week as a maintenance person and bus driver for a school system.  He had difficulties with being irritable on the job and noted decreased productivity and efficiency.  On examination, he was alert and oriented to person, place, and time.  His thought process was linear.  Affect was anxious and insight was intact.  Attention was intact and speech was generally fluent.  His memory was mildly impaired.  He denied current audio or visual hallucinations.  He reported at times hearing noises, but did not describe hearing voices.  He had some visual hallucinations which he described as seeing something in his peripheral vision.  The diagnosis was PTSD and major depressive disorder.  A GAF score of 46 was assigned.  The examiner noted that the Veteran's psychiatric symptoms resulted in severe impairment in social and occupational functioning.  The Veteran had an overall severe level of impairment due to PTSD and major depressive disorder.  

An August 2011 mental health treatment note assigned a GAF score of 49.

After assessing the totality of the evidence, and taking into consideration the additional impairment from this disability as shown by the history reported, subjective reports, and clinical findings, the Board finds that the Veteran's symptoms more nearly approximate a degree of occupational and social impairment consistent with deficiencies in most areas.  Overall, the Veteran has had a history of irritability, flashbacks, hypervigilance, low energy, feelings of  depression, social isolation, exaggerated startle response to loud noises, difficulty with crowds, problems with his memory and concentration, reported visual hallucinations, feelings of hopelessness, fleeting thoughts of suicide, and sleep disturbances with nightmares.

The Veteran has also had GAF scores ranging from 43 to 50.  These GAF scores ranging between 41 and 50 are largely consistent with the assignment of a 70 percent disability rating.  

The Board finds that the evidence of record shows deficiencies in most of the areas listed under the criteria for a 70 percent rating.  As a result, a rating of 70 percent is warranted. 

However, after reviewing evidence of record as a whole, the Board finds that the assignment of a disability rating greater than 70 percent for PTSD is not warranted.

During the period under consideration, the Veteran was not in virtual isolation in the community and he did not exhibit totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality.  Although the Veteran had depressed mood, anxiety, panic attacks, chronic sleep impairment, impairment of short term memory, difficulty in adapting to stressful circumstances, suicidal ideation and decreased motivation and energy, there was no evidence of disturbed thought or behavioral processes such as fantasy or panic.

Additionally, while the Veteran had notable occupational impairment due to his psychiatric disability, there was no evidence that he was unable to obtain or retain employment.  Rather, the evidence shows that he had multiple jobs including most recently in security and as a bus driver for a school district.

The Board finds that the evidence demonstrates that the Veteran experienced significant social impairment as a result of his PTSD as he reported having no close friends outside of his family and indicated that he tried to avoid his wife before she woke up each day.  He also reported minimal engagement in any hobbies or activities or spending time with family or people outside of the family.  Nonetheless, the Veteran maintained relationships with a spouse, children, and grandchildren.  Although strained, the fact that those relationships were maintained is evidence against a finding of total social impairment.

VA treatment records and VA examinations show no gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others,  disorientation to time or place, or memory loss for names of own relatives, own occupation, or own name.  With respect to hygiene, while it was noted that the Veteran had decreased motivation in completing his basic hygiene, the various treatment records and examinations do not show that the Veteran had an inability to maintain personal hygiene.  

Accordingly, in this case, the Board finds that the overall evidence of record does not show that the Veteran's symptomatology was so severe as to warrant a 100 percent rating as total occupational and social impairment were not shown.

Notably, the record also demonstrates that the Veteran had intermittent suicidal ideation.  However, the Veteran also reported that no suicide attempts were made and the Veteran had no intent.   

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent rating for PTSD.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for PTSD.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Board has also considered the potential application of other various provisions, such as whether referral for consideration of an extraschedular rating is warranted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

There is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet App 111 (2008), 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the Veteran's service-connected PTSD disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology for the service-connected PTSD disability.  PTSD is rated based on the level of social and occupational impairment shown and the rating assigned considers those findings.  There the Board finds that the evidence does not show an exceptional or unusual clinical picture.  Accordingly, referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to a 70 percent rating, but not higher, for PTSD is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


